The defendant complains that the opinion as published stated that a shotgun was found at the home of the defendant. It is true, it did so state, but it was a misstatement of the facts. However, it was immaterial. The opinion shows the facts relied on were, that the defendant had a sawed-off shotgun at Galesburg where he held up a party; that he was seen leaving the vicinity of the crime charged in this action, with such a gun in his hand; that he was seen to go to a parked car of the description of the car he left town in, and that the shotgun was put in this car. The sole purpose of the testimony in regard to the gun was to show that the defendant had such a gun at Burlington and shot Captain Sauer. The jury could very well deduce this fact, and undoubtedly did, from the evidence as to the gun in this case.